IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,374-01


                        EX PARTE JACOB ADAM GARCIA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 27130-A(1) IN THE 42ND DISTRICT COURT
                             FROM TAYLOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to forty-five years’ imprisonment.

        Applicant contends that he was denied his right to appeal through no fault of his own,

because although appellate counsel was appointed following Applicant’s conviction, appellate

counsel’s deteriorating health resulted in the failure to timely file a notice of appeal.

        The trial court has determined that Applicant was denied his right to appeal through no fault

of his own. See Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find that
                                                                                                    2

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 27130-A(1) from the 42nd District Court of Taylor County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 9, 2019
Do not publish